DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: security pack configured to be mechanically and electrically connected to, module to encrypt in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “security pack configured to be mechanically and electrically connected to”, “module to encrypt” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 33 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-24 and 26-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krawczewicz et al. (US-20190095655).
a.	Referring to claims 19, 31-33 and 35:
	Regarding claims 19, 31-33 and 35, Krawczewicz teaches a cellular phone security system comprising: a modified cellular Smartphone (Para 39 and 40…. smartphone); and a security pack, said security pack comprises a Cryptographic module to encrypt all cellular outgoing data and decrypt all cellular incoming data, wherein said security pack is mechanically and electrically connected said modified cellular Smartphone, and wherein said modified cellular phone is modified to route all cellular outgoing data and all cellular incoming data via said Cryptographic module such that cellular data exchange between said modified cellular Smartphone and the cellular network is encrypted by said Cryptographic module (Para 113-116…. cryptographic module for encrypting outgoing and decrypting incoming data. The CM is mechanically and electrically attachable to the smartphone).  
a.	Referring to claims 20, 34 and 36:
	Regarding claims 20, 34 and 36, Krawczewicz teaches the cellular phone security system of claim 19, wherein: said modified cellular Smartphone is modified to disable the native cellular transceiver within said modified cellular Smartphone, said security pack further comprises an external cellular transceiver, and said Cryptographic module is connected between said modified 
a.	Referring to claim 21:
	Regarding claim 21, Krawczewicz teaches the cellular phone security system of claim 19, wherein: 2In re of: Aviv SOFFERAtty. Dkt. SOFFER24 Preliminary Amendment said modified cellular Smartphone is modified by installing modified high- security Operating System software image to improve security, and said high-security Operating System software image is configured to route all cellular outgoing data and all cellular incoming data via said Cryptographic module such that cellular data exchange between said modified cellular Smartphone and the cellular network is encrypted by said Cryptographic module (Para 158-165….. routing all cellular data through the cryptographic module for encryption/decryption).  
a.	Referring to claim 22:
	Regarding claim 22, Krawczewicz teaches the cellular phone security system of claim 19, wherein said security pack is constructed in a form of a protective case having a cavity into which said modified cellular Smartphone is inserted such that the touch-screen of said modified cellular Smartphone is exposed (Para 39 and Fig. 1…. see configuration).  
a.	Referring to claim 23:
	Regarding claim 23, Krawczewicz teaches the cellular phone security system of claim 22, wherein said security pack further comprises a hole located in front of the back camera of said modified cellular Smartphone (See Fig 2. And Para 39…. security pack configuration with respect to the smartphone).  
a.	Referring to claim 24:
	Regarding claim 24, Krawczewicz teaches The cellular phone security system of claim 19, wherein said security pack further comprises: a rigid enclosure, said rigid enclosure enclosing at least said Cryptographic module; a tamper detector, for detecting physical tampering or attempt to open said rigid enclosure; and at least one battery for powering said tamper detector when said security pack is not powered, 3In re of: Aviv SOFFERAtty. Dkt. SOFFER24 Preliminary Amendment wherein triggering said tamper detector cause irreversible disablement of the functionality of said security pack (Para 81-89 and 117…. Structure of the cryptographic module).  
a.	Referring to claim 26:
	Regarding claim 26, Krawczewicz teaches the cellular phone security system of claim 19, wherein said security pack further comprises auxiliary device connector, said auxiliary device connector is for at least one of: a) loading software, data or cryptographic keys into said security pack; b) commanding or reprogramming said modified cellular Smartphone; c) charge at least one battery within said security pack or within said modified cellular Smartphone; and d) connecting axillary computing unit for exchanging data with said modified cellular Smartphone (Para 39-41 and the rejection in claim 19…. exchanging data with the smartphone).  
a.	Referring to claims 27 and 30:
	Regarding claims 27 and 30, Krawczewicz teaches the cellular phone security system of claim 20, wherein said security pack further comprises at least one additional wireless unit, said at least one additional wireless unit is selected from the group consisting of: a) wireless LAN such as Wi-Fi; 4In re of: Aviv SOFFERAtty. Dkt. SOFFER24 Preliminary Amendment b) Bluetooth; c) Near-Field Communication (NFC) reader; and d) GPS receiver (Para 128….. NFC reader).  
a.	Referring to claims 28, 29 and 37:
	Regarding claims 28, 29 and 37, Krawczewicz teaches the cellular phone security system of claim 20, wherein said Cryptographic module further comprises: a high-security side, connected to a high-security bus, for exchanging sensitive data only; and a low-security side, connected to a low-security bus, for exchanging only encrypted data, said encrypted data is one of:a) data to be decrypted by said Cryptographic module; or b) data encrypted by said Cryptographic module (Para 114-116…. bus for exchanging data for encryption/decryption).  
Claim Rejections - 35 USC § 102
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497